                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE BLACK                                  :             CIVIL ACTION
       Plaintiff                              :
                                              :             NO. 17-4003
          v.                                  :
                                              :
FIELD ASSET SERVICES, LLC, et al.             :
        Defendants                            :

NITZA I. QUIÑONES ALEJANDRO, J.                                                  OCTOBER 23, 2018


                              MEMORANDUM OPINION
INTRODUCTION

       George Black (“Plaintiff”) filed a third amended complaint against Defendants Field

Asset Services, LLC, a/k/a Assurant Field Asset Services (“Defendant Assurant”), Reliable Asset

Management, LLC (“Defendant RAM”), Rushmore Loan Management Services, LLC

(“Defendant Rushmore”), and Wilmington Savings Fund Society FSB, d/b/a Christiana Trust

(“Defendant WSFS”), in which he alleges that each Defendant is liable for damages he suffered

as a result of property allegedly stolen and/or destroyed by Defendant RAM. Before this Court

are the two motions to dismiss filed by Defendants WSFS and Rushmore, and by Defendant

Assurant (collectively, “Moving Defendants”)1 for failure to state a claim upon which relief can

be granted pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6).           [ECF 37, 38].

Plaintiff has opposed the motions. [ECF 39, 40]. The issues presented have been fully briefed

and, therefore, this matter is ripe for disposition.2 For the reasons set forth herein, Moving

Defendants’ motions to dismiss are granted.


1
       Defendant RAM has not moved to dismiss the third amended complaint.
2
       This Court has also considered the reply brief of Defendants WSFS and Rushmore. [ECF 41].
BACKGROUND

       When ruling on a motion to dismiss, a court must accept as true all the factual allegations

in the operative complaint, and construe said complaint in the light most favorable to the non-

movant. Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (citing Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). Here, Plaintiff’s third amended complaint

contains three counts wherein Plaintiff essentially avers that Moving Defendants are vicariously

liable for the acts of non-moving Defendant RAM. Briefly, the relevant facts in Plaintiff’s third

amended complaint are as follows:

               Plaintiff was the owner of an investment property located at 3928
       Haverford Avenue, Philadelphia, Pennsylvania. (Third Amend. Comp. at ¶¶3, 8).
       Plaintiff had a mortgage on the property with Defendant WSFS. (Id. at ¶4).
       Defendant Rushmore was hired by Defendant WSFS to be the servicer of the
       mortgage. (Id. at ¶¶5, 19). Defendant Assurant is a property preservation
       company hired by Defendant Rushmore to preserve Plaintiff’s property. (Id. at
       ¶¶6, 20). Defendant RAM was hired by Defendant Assurant to provide
       preservation services. (Id. at ¶21).
               Following Plaintiff’s default on the mortgage, Defendant WSFS
       foreclosed on the property, and a sheriff’s sale of the subject property was
       scheduled to take place on March 7, 2017. (Id. at ¶9). However, on March 6,
       2017, the Philadelphia County Court of Common Pleas postponed the Sheriff’s
       sale to May 2, 2017. (Id. at ¶10). Plaintiff contends that on March 7, 2017,
       Defendant RAM, through its own employees, broke the lock on the front door of
       the property, entered the property and “stole” many valuable items. (Id. at ¶¶12-
       13).

       On September 7, 2017, Plaintiff commenced this action by filing his original complaint.

[ECF 1]. Before all of the originally-named defendants had responded, Plaintiff sought and was

granted leave to file an amended complaint. [ECF 8, 9, 10]. Plaintiff then filed an amended

complaint. [ECF 11]. Again, before all of the named defendants filed responses to the amended

complaint, Plaintiff sought leave to file a second amended complaint; leave was granted. [ECF

14, 15]. On February 13, 2018, Plaintiff filed his second amended complaint, which named all

of the current Defendants. [ECF 17].

                                                2
       Defendants WSFS, Rushmore and Assurant each filed a motion to dismiss the second

amended complaint, arguing primarily that Plaintiff had failed to adequately plead facts to show

that Moving Defendants were somehow liable for the acts of Defendant RAM. [ECF 18, 19].

By Orders dated April 16, 2018, this Court granted Moving Defendants’ motions to dismiss, but

allowed Plaintiff to file a third amended complaint. [ECF 25, 26]. On May 8, 2018, Plaintiff

filed his third amended complaint. [ECF 35]. Moving Defendants have once again moved to

dismiss the operative complaint, primarily on the basis that Plaintiff has not pled facts sufficient

to hold Moving Defendants vicariously liable for the alleged acts of Defendant RAM. [ECF 37,

38].


LEGAL STANDARD

       When considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court

“must accept all of the complaint’s well-pleaded facts as true, but may disregard any legal

conclusions.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). The court must “determine whether the facts alleged in the

complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.’” Id. at 211

(quoting Iqbal, 556 U.S. at 679). The complaint must do more than merely allege the plaintiff’s

entitlement to relief; it must “show such an entitlement with its facts.” Id. (citation and internal

quotation marks omitted). “[W]here the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “Threadbare recitals of the


                                                 3
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555). To survive a motion to dismiss under Rule 12(b)(6), a

plaintiff must allege facts sufficient to “‘nudge [his or her] claims across the line from

conceivable to plausible.’” Phillips, 515 F.3d at 234 (quoting Twombly, 550 U.S. at 570).


DISCUSSION

       As noted above, all of Plaintiff’s claims against Moving Defendants are premised upon

Plaintiff’s contention that Moving Defendants are vicariously liable for the alleged conduct and

resultant harm of Defendant RAM. Moving Defendants move to dismiss Plaintiff’s claims

primarily on the ground that Plaintiff has failed to allege sufficient facts to support the existence

of a master-servant relationship between any of the Moving Defendants and non-moving

Defendant RAM. Because this Court finds that Plaintiff has failed to allege sufficient facts from

which one could plausibly infer that Moving Defendants and Defendant RAM were engaged in a

master-servant relationship, Moving Defendants’ motions to dismiss are granted.

       Under Pennsylvania law, a prerequisite to the imposition of vicarious liability is the

establishment of a master-servant relationship. Dickerson v. American Sugar Ref. Co., Inc., 211

F.2d 200, 202 (3d Cir. 1954); Judge v. Philadelphia Premium Outlets, 2012 WL 876755, at *8

(E.D. Pa. Mar. 15, 2012) (citing Dickerson); Mettee v. Tyson, 1990 WL 182149, at *2 (E.D. Pa.

Nov. 26, 1990) (same); see also Myszkowski v. Penn Stroud Hotel, Inc., 634 A.2d 622, 625 (Pa.

Super. Ct. 1993). A “master” is a “principal who employs an agent to perform service in his

affairs and who controls or has the right to control the physical conduct of the other in the

performance of the service.” Restatement (Second) of Agency §2; see also Smalich v. Westfall,

269 A.2d 476, 481 (Pa. 1970) (citing Restatement (Second) of Agency §2). By contrast, an

“independent contractor” is a “person who contracts with another to do something for him but


                                                 4
who is not controlled by the other nor subject to the other’s right to control with respect to his

physical conduct in the performance of the undertaking.” Id. A principal is not ordinarily liable

for an independent contractor’s conduct. Myszkowski, 634 A.2d at 320-21.

       In determining whether a relationship is one of master and servant rather than that of two

independent contractors, the Pennsylvania Supreme Court has provided the following guidance:

               the basic inquiry is whether such person is subject to the alleged
               employer’s control or right to control with respect to his physical
               conduct in the performance of the services for which he was
               engaged . . . . The hallmark of an employee-employer relationship
               is that the employer not only controls the result of the work but has
               the right to direct the manner in which the work shall be
               accomplished; the hallmark of an independent contractee-
               contractor relationship is that the person engaged in the work has
               the exclusive control of the manner of performing it, being
               responsible only for the result.

Green v. Independent Oil Co., 201 A.2d 207, 210 (Pa. 1964) (citations omitted).

       Applying this guidance, the Pennsylvania Superior Court has opined that the focus of this

inquiry “should be whether the alleged master has day-to-day control over the manner of the

alleged servant’s performance.” Myszkowski, 634 A.2d at 626. In a master-servant relationship,

“a master not only controls the results of the work but also may direct the manner in which such

work shall be done.” I.H., ex rel. Litz, v. Cty. of Lehigh, 610 F.3d 797, 802 (3d Cir. 2010)

(quoting Smalich v. Westfall, 269 A.2d 476, 481 (Pa. 1970)). The Pennsylvania Supreme Court

has identified “control over the work to be completed and the manner in which it is to be

performed” as the “primary factors” in determining the existence of a master-servant

relationship. Universal Am-Can, Ltd. v. Workers’ Comp. Appeal Bd., 762 A.2d 328, 333 (Pa.

2000). As such, a master can be held “vicariously liable for the tortious conduct of his servant

only where the servant acts within the scope of his employment and where the master has control

over the servant’s physical conduct in the performance of the services.” Judge, 2012 WL

                                                5
876755, at *8 (citing Waggaman v. Gen. Fin. Co. of Phila., 116 F.2d 254, 257-58 (3d Cir. 1941);

Chuy v. Phila. Eagles Football Club, 595 F.2d 1265, 1276 (3d Cir. 1979)); see also Mettee v.

Tyson, 1990 WL 182149, at *2 (E.D. Pa. Nov. 26, 1990) (holding that the “master-servant

relation exists where the employer has the right to select the employee, the power to remove and

discharge him, and the right to direct both what work shall be done, and the way and manner in

which it shall be done.”) (citing Kadlecik v. Renault & Sons, Inc., 40 A.2d 866 (Pa. Super. Ct.

1944)).

          “The party seeking vicarious liability bears the burden of proving a master-servant

relationship.” I.H., 610 F.3d at 802 (citing Basile v. H&R Block, Inc., 761 A.2d 1115, 1120 (Pa.

2000)). Thus, under this governing law, Moving Defendants can be held vicariously liable for

the conduct of Defendant RAM only if they could be found to have had the “right to control the

manner and means” by which Defendant RAM’s work was accomplished. Cmty. For Creative

Non-Violence v. Reid, 490 U.S. 730, 751 (1989).

          Here, though Plaintiff’s third amended complaint alleges the existence of a master-

servant relationship between each of the Moving Defendants and Defendant RAM, it does so

only in a conclusory fashion. (See Third Amend. Comp. at ¶¶23-27). Plaintiff’s third amended

complaint fails, however, to allege facts requisite to the existence of a master-servant

relationship.   Indeed, despite having amended his complaint three times, Plaintiff has failed to

allege the requisite facts to establish a master-servant relationship between Moving Defendants

and Defendant RAM, which is necessary to impose vicarious liability on Moving Defendants for

the actions of Defendant RAM. Instead, in the third amended complaint, Plaintiff alleges only

that: Defendant WSFS hired Defendant Rushmore to act as servicer; Defendant Rushmore hired

Defendant Assurant to preserve the property; and Defendant Assurant hired Defendant RAM to



                                                6
perform property preservation services. Notably, Plaintiff does not allege that either Defendant

WSFS or Defendant Rushmore had any contractual relationship with Defendant RAM. More

importantly, Plaintiff does not allege any facts directed to the degree of control, if any, exerted

by any of the Moving Defendants over Defendant RAM. In particular, Plaintiff does not allege

facts to show that any of the Moving Defendants had the right to control the physical conduct of

Defendant RAM and/or its day-to-day operations. Nor has Plaintiff alleged any facts with

respect to the manner in which Defendant RAM was to perform its services. In the absence of

any such facts that could be plausibly construed as showing a master-servant relationship

between any of the Moving Defendants and Defendant RAM, Plaintiff has failed to plead any

basis for liability against Moving Defendants. As such, Moving Defendants’ motions to dismiss

are granted.

CONCLUSION

       For the foregoing reasons, Moving Defendants’ motions to dismiss are granted. Two

Orders consistent with this Memorandum Opinion follow.

NITZA I. QUIÑONES ALEJANDRO, U.S.D.C. J.




                                                7
